Case 6:19-cv-01333-RBD-EJK Document 75 Filed 03/03/20 Page 1 of 5 PageID 1090



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

NICHIA CORPORATION,                               )
                                                  )
                        Plaintiff,                )
                                                  )   Case No. 6:19-cv-1333-RBD-EJK
v.                                                )
                                                  )
LIGHTING SCIENCE GROUP CORP.,                     )
                                                  )
                    Defendant.                    )
                                                  )
                                                  )



     AGREED JOINT MOTION TO MODIFY AMENDED CASE MANAGEMENT AND
        SCHEDULING ORDER AND MEMORANDUM OF LAW IN SUPPORT


         The parties to this action, through their respective undersigned counsel, hereby file this

agreed joint motion to modify the Amended Case Management and Scheduling Order (Doc. No.

70). As grounds therefore, the Parties state:

         1.     This is a patent case.      Pursuant to the Amended Case Management and

Scheduling Order (Doc. No. 70), the Court has scheduled the following dates:

Disclosure of Intent to Rely on Advice of
                                                                 November 14, 2020
Counsel as a Defense
Technology Tutorial Conference                                     March 12, 2019
Defendant’s Responsive Claim Construction
                                                                    July 11, 2020
Brief
Joint Pre-Hearing Statement                                        July 18, 2020
Claim Construction Hearing                                  June 10, 2020 at 10:00 A.M.
Amending Infringement, Non-Infringement,
                                                                 November 14, 2020
and Invalidity Contentions
Fact Discovery Deadline                                          November 14, 2020
Disclosure of Expert Reports on Issues Where
                                                                 November 14, 2020
the Party Bears Burden of Proof
Trial Term Begins                                           August 2, 2021 at 9:00 A.M.




                                                 1
121394283.1
Case 6:19-cv-01333-RBD-EJK Document 75 Filed 03/03/20 Page 2 of 5 PageID 1091



         2.    This case is related to two other cases pending before this Court:          Nichia

Corporation v. Healthe, Inc., Lighting Science Group Corporation, Case No. 6:19-cv-1332-

RBD-EJK (“Case 1332”) and Nichia Corporation v. VividGro, Inc., Lighting Science Group

Corporation, Case No. 6:19-cv-01334-RBD-EJK (“Case 1334”).

         3.    The same counsel represents Plaintiff in these three related matters. The same

counsel represents the Defendants in these three related matters.

         4.    The Technology Tutorial Conference in Case 1332 is March 12, 2020 and in Case

1334 is May 10, 2020.1

         5.    The Claim Construction Hearing in Case 1332 is June 10, 2020 at 10:00 A.M. and

in Case 1334 is May 20, 2020 at 10:30 A.M. The Claim Construction Hearings in all three

related matters are currently scheduled before the Parties’ Claim Construction Briefs and the

Joint Pre-Hearing Statement are due.

         6.    The Disclosure of Expert Reports on Issues Where the Party Bears the Burden of

Proof in Case 1332 and Case 1334 is December 11, 2020.

         7.    It would greatly assist the Parties in this case if due dates in Case 1332 and Case

1334 were to align and if the date for the Claim Construction Hearing were moved. The Parties

anticipate filing substantively identical motions in Case 1332 and Case 1334 to align all of the

dates (other than trial dates) in all of these three cases. These extensions constitute good cause

for the relief requested herein in accordance with Fed. R. Civ. P. 6.

         8.    The Parties also note that the Disclosure of Intent to Rely on Advice of Counsel

as a Defense is due November 14, 2020, Defendant’s Responsive Claim Construction Brief is


1
  At the status conference in this case held on February 6, 2020, the Court discussed with the
parties moving the technology tutorial approximately 60 days. Moreover, the Parties anticipate
filing a motion in Case 1334 to move this date, which falls on a Saturday, to Monday, May 11,
2020.

                                                 2
121394283.1
Case 6:19-cv-01333-RBD-EJK Document 75 Filed 03/03/20 Page 3 of 5 PageID 1092



due July 11, 2020, the Joint Pre-Hearing Statement is due July 18, 2020, the deadline for

Amending Infringement, Non-Infringement, and Invalidity is November 14, 2020, and the Fact

Discovery Deadline is November 14, 2020.

         9.    Each of these dates are currently scheduled for a Saturday. The parties request

that these dates be moved to the following Monday in order to provide clarity regarding the

obligations of the parties. This would require a two-day extension in this case and constitutes

good cause for the relief requested herein in accordance with Fed. R. Civ. P. 6.

         10.   The Parties further note that the Trial Terms in all three related cases are currently

scheduled for August 2, 2021 at 9:00 A.M. The Parties have agreed to stagger the Trial Terms

one month apart in the order of Case 1334, then this case, and then Case 1332.

         11.   It would greatly assist the Parties in this case if Trial Terms were staggered in

such order. This would require a one-month extension in this case and constitutes good cause for

the relief requested herein in accordance with Fed. R. Civ. P. 6.

         12.   In accordance with Local Rule 3.01, the undersigned certify that both Parties

agree to the relief sought in this motion.

         13.   In accordance with Fed. R. Civ. P. 6, this Motion is not made for any purpose of

delay but for the reasons set forth above to allow coordination between these three related cases.




                                                 3
121394283.1
Case 6:19-cv-01333-RBD-EJK Document 75 Filed 03/03/20 Page 4 of 5 PageID 1093



         WHEREFORE, the Parties request that the Court grant the Parties the following

extensions of time and grant the Parties such other and further relief as the Court deems proper:

            Event                         Current Date                    Requested Date
Disclosure of Intent to Rely on
Advice of Counsel as a                 November 14, 2020                 November 16, 2020
Defense
Technology Tutorial                      March 12, 2019                        May 11, 2020
Conference
Defendant’s Responsive                    July 11, 2020                        July 13, 2020
Claim Construction Brief
Joint Pre-Hearing Statement               July 18, 2020                        July 20, 2020
Claim Construction Hearing          June 10, 2020 at 10 A.M.                  August 10, 2020
Amending Infringement, Non-
Infringement, and Invalidity           November 14, 2020                 November 16, 2020
Contentions
Fact Discovery Deadline                November 14, 2020                 November 16, 2020
Disclosure of Expert Reports
on Issues Where the Party              November 14, 2020                 December 11, 2020
Bears Burden of Proof
Trial Term Begins                 August 2, 2021 at 9:00 A.M.            September 6, 2021

Date: March 3, 2020                                 Respectfully submitted,


By: /s/ Daniel C. Johnson
Eleanor M. Yost                                     By: /s/ Joshua Brown___________
Florida Bar No. 1003178                             Joshua Brown, B.C.S.
eyost@carltonfields.com                             Florida Bar No. 826391
William (Ty) Giltinan                               brownjr@gtlaw.com
Florida Bar No. 27810                               GREENBERG TRAURIG, P.A.
wgiltinan@carltonfields.com                         450 South Orange Ave., Suite 650
J. Coy Stull                                        Orlando, FL 32801
Florida Bar No. 15764                               Telephone: (407) 420-1000
jstull@carltonfields.com                            Facsimile: (407) 841-1295
                                                    Attorneys for Defendants
4221 W. Boy Scout Boulevard
Suite 1000
Tampa, Florida 33607-5780
Tel. No.: (813) 229-4395
Fax No.: (813) 229-4133

-and-

Daniel C. Johnson
Trial Counsel
djohnson@carltonfields.com
Florida Bar No. 522880

                                                4
121394283.1
Case 6:19-cv-01333-RBD-EJK Document 75 Filed 03/03/20 Page 5 of 5 PageID 1094



Carlton Fields, P.A.
200 S. Orange Ave., Ste. 1000
Orlando, Florida 32801-3400
Tel. No.: (407) 244-8237
Fax No.: (407) 648-9099

-and-


ROTHWELL,     FIGG,             ERNST        &
MANBECK, P.C.

Robert P. Parker (Trial Counsel) (pro hac vice)
rparker@rfem.com
Jenny Colgate (pro hac vice)
jcolgate@rfem.com
Michael Jones (pro hac vice)
mjones@rfem.com
Daniel McCallum (pro hac vice)
dmccallum@rfem.com
Mark Rawls (pro hac vice)
mrawls@rfem.com
607 14th Street N.W., Suite 800
Washington, DC 20005
Tel. No.: (202) 783-6040
Fax No.: (202) 783-6031

Attorneys for Plaintiff Nichia Corporation




                                CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the above and foregoing has been

furnished, electronically, through the CM/ECF system, to all counsel of record on this 3rd day of

March, 2020.




                                             /s/ Daniel C. Johnson
                                             Daniel C. Johnson


                                                  5
121394283.1
